        Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 1 of 8 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
--------------------------------------------------------
-
                                                         :
IN RE: JOHNSON & JOHNSON TALCUM                          :   MDL NO: 2738 (FLW) (LGH)
POWDER PRODUCTS MARKETING, SALES :                           JUDGE FREDA WOLFSON
PRACTICES, AND PRODUCT LIABILITY                         :   GOODMAN
LITIGATION                                               :
                                                         :   COMPLAINT AND JURY
Taketa Rambo, Individually and                           :   DEMAND
Representative of Latrese Rambo, Deceased                :
                                                         :
Plaintiff,                                               :   Civil Action No.:
                                                         :
v.                                                       :   DIRECT FILED ACTION
                                                         :
Johnson & Johnson; Johnson & Johnson                     :
Consumer Inc. f/k/a Johnson & Johnson                    :
Consumer Companies Inc.,                                 :
                                                         :
Defendants.                                              :
                                                         :
--------------------------------------------------------
-



                                      SHORT FORM COMPLAINT
                                         AND JURY DEMAND
                   The Plaintiff(s) named below file(s) this Short Form Complaint and

          Demand for Jury Trial against Defendants named below by and through the

          undersigned counsel. Plaintiff(s) incorporate(s) by reference the allegations

          contained in Plaintiffs’ Master Long Form Complaint in In re: Talcum

          Powder Products Marketing, Sales Practices, and Products Liability

          Litigation, MDL No. 2738 in the United States District Court for the District

          of New Jersey. Plaintiff(s) file(s) this Short Form Complaint as permitted by

          Case Management Order No. 1 of this Court.
     Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 2 of 8 PageID: 2



               In addition to those causes of action contained in Plaintiffs’ Master

      Long Form Complaint, where certain claims require specific pleadings and/or

      amendments, Plaintiff(s) shall add and include them herein.

                              IDENTIFICATION OF PARTIES

      Identification of Plaintiff(s)

1.    Name of individual injured due to the use of talcum powder product(s): Latrese
      Rambo (Deceased)                                                    .

      2.   At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of

       Columbus, GA                                                                       .
                                                                                          ..




3.    Consortium Claim(s): The following individual(s) allege damages for loss of

      consortium:



      4.       Survival and/or Wrongful Death Claims:

                  Name and residence of Decedent Plaintiff when she suffered the

      talcum powder product(s) related death: Latrese Rambo, Columbus, MO




      5.       Plaintiff/Decedent was born on 03/10/1980                   and died on

       12/11/2019                                                                         .


      6.       Plaintiff is filing this case in a representative capacity as the

                                of the                     , having been duly appointed

      as the                                               by the            Court of
     Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 3 of 8 PageID: 3



                                                              .

         7.   As a result of using talcum powder products, Plaintiff/Decedent suffered

         personal and economic injur(ies) that are alleged to have been caused by the

         use of the products identified in Paragraph 16 below, but not limited to, the

         following:

                       X          injury to herself

                                  injury to the person represented

                       X          wrongful death

                                  survivorship action

                       X          economic loss

                                  loss of services

                                  loss of consortium

                                  other:




         Identification of Defendants

8.       Plaintiff(s)/Decedent Plaintiff(s) is/are suing the following Defendant(s)

         (please check all that apply)1:

                     Johnson & Johnson

                     Johnson & Johnson Consumer Inc.


     1
      If additional Counts and/or Counts directed to other Defendants are alleged by the specific
     Plaintiff(s) as to whom this Short Form Complaint applies, the specific facts supporting these
     allegations must be pleaded by the Plaintiff(s) in a manner complying with the requirements
     of the Federal Rules of Civil Procedure, and the Defendants against whom they are alleged
     must be specifically identified on a separate sheet of paper attached to this Short Form
     Complaint.
      Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 4 of 8 PageID: 4



                      Imerys Talc America, Inc. (“Imerys Talc”)

                      Personal Care Products Council (“PCPC”)

       Additional Defendants:

       □      Other(s) Defendant(s) (please specify):




                                   JURISDICTION & VENUE

       Jurisdiction:

       9.     Jurisdiction in this Short Form Complaint is based on:

                     Diversity of Citizenship

                       Other (The basis of any additional ground for jurisdiction must

                be pled in sufficient detail as required by the applicable Federal Rules

              of Civil Procedure).



       Venue:

10.    District Court(s) and Division (if any) in which venue was proper where you

       might have otherwise filed this Short Form Complaint absent the direct filing

       Order entered by this Court and to where remand could be ordered by the

       Judicial Panel for trial:

        United States District Court, Middle District of Georgia
      Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 5 of 8 PageID: 5




                                 CASE SPECIFIC FACTS

      11.   Plaintiff(s) currently reside(s) in (City, State):

      Columbus, GA                                                                  .

      12.   At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum powder

      product(s) injury, Plaintiff/Decedent resided in (City, State):

      Columbus, GA                                                                  .

13.   The Plaintiff/Decedent was diagnosed with a talcum powder product(s) injury in
      (City/State): Columbus, GA                       on 11/09/2018 (date).

14.   To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using talcum

      powder product(s) on or about the following date: Approximately 1990

      and continued the use of talcum powder product(s) through about the following

      date: Approximately 2019.


      15.   The Plaintiff/Decedent purchased talcum powder product(s) in the

      following (State(s)): GA                                                      .

      16.   Plaintiff/Decedent used the following talcum powder products:

                 Johnson & Johnson’s Baby Powder

                   Shower to Shower
      Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 6 of 8 PageID: 6



                                    CAUSES OF ACTION

      17.   Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master Long

      Form Complaint and Jury Demand as if fully set forth herein.

18.   The following claims and allegations asserted in the Master Long Form

      Complaint and Jury Demand are herein adopted by reference by Plaintiff(s):

                   Count I: Products Liability – Strict Liability – Failure to Warn
                   (Against Imerys Talc)

                  Count II: Products Liability – Strict Liability – Failure to Warn
                   (Against the Johnson & Johnson Defendants)

                   Count III: Products Liability – Strict Liability – Defective
                   Manufacturer and Design (Against Imerys Talc)

                  Count IV: Products Liability – Strict Liability – Defective
                   Manufacturer and Design (Against the Johnson & Johnson
                   Defendants)

                  Count V: Breach of Express Warranties (Against the Johnson &
                   Johnson Defendants)

                  Count VI: Breach of Implied Warranty of Merchantability (Against
                   the Johnson & Johnson Defendants)

                  Count VII: Breach of Implied Warranty of Fitness for a Particular
                   Purpose (Against the Johnson & Johnson Defendants)

                   Count VIII: Negligence (Against Imerys Talc)

                  Count IX: Negligence (Against the Johnson & Johnson Defendants)

                   Count X: Negligence (Against PCPC)

                  Count XI: Negligent Misrepresentation (Against the Johnson &
                                              10
Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 7 of 8 PageID: 7



           Johnson Defendants)

          Count XII: Fraud (Against the Johnson & Johnson Defendants)

           Count XIII: Fraud (Against PCPC)

          Count XIV: Violation of State Consumer Protection Laws of the
           State of GA (Against the Johnson &Johnson Defendants).

           Count XV: Fraudulent Concealment (Against Imerys Talc)

          Count XVI: Fraudulent Concealment (Against the Johnson &
           Johnson Defendants)

           Count XVII: Fraudulent Concealment (Against PCPC)

          Count XVIII: Civil Conspiracy (Against All Defendants)

          Count XIX: Loss of Consortium (Against All Defendants)

          Count XX: Punitive Damages (Against All Defendants)

          Count XXI: Discovery Rule and Tolling (Against All Defendants)

          Count XXII: Wrongful Death (Against All Defendants)

          Count XXIII: Survival Action (Against All Defendants)



           Furthermore, Plaintiff(s) assert(s) the following additional theories

     and/or State Causes of Action against Defendant(s) identified in

     Paragraph nine (9) above. If Plaintiff(s) includes additional theories of

     recovery, to the extent   they require specificity in pleadings, the specific

     facts and allegations     supporting these theories must be pled by

     Plaintiff(s) in a manner complying     with the requirements of the Federal

     Rules of Civil Procedure.
Case 3:20-cv-09073-FLW-LHG Document 1 Filed 07/17/20 Page 8 of 8 PageID: 8




      WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against

Defendants of compensatory damages, punitive damages, interest, costs of suit,

and such further relief as the Court deems equitable and just, and as set forth in the

Master Long Form Complaint as appropriate.




                                 JURY DEMAND

      Plaintiff(s) hereby demand a trial by jury as to all claims in this action.



Dated: July 17, 2020

                                                     Respectfully Submitted by,
                                                     S/ Sejal K. Brahmbhatt
                                                     John T. Boundas
                                                     Sejal K. Brahmbhatt
                                                     Williams Hart Law Firm
                                                     8441 Gulf Freeway, Suite 600
                                                     Houston, Texas 77017
                                                     (713) 230-2200
                                                      (713) 643-6226




                                         12
